United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 3, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-40557
                         Summary Calendar



HERBERT WILLIAM HUDLER, III,

                                    Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS
DIVISION

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. G-01-CV-418
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Herbert William Hudler III, Texas prisoner # 803947, appeals

the district court’s dismissal of his 28 U.S.C. § 2254 petition

as time-barred.   The district court granted Hudler a certificate

of appealability (“COA”) on the issue whether Hudler is entitled

to the benefit of the doctrine of equitable tolling.

     Hudler argues that the district court’s order denying his

motion to stay the one-year limitations period of the Anti-

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40557
                                  -2-

Terrorism and Effective Death Penalty Act (“AEDPA”) led him to

believe that he would be permitted to file an out-of-time

28 U.S.C. § 2254 petition.    Hudler has not demonstrated that the

district court abused its discretion in concluding that the order

did not provide grounds for equitable tolling.    See Molo v.

Johnson, 207 F.3d 773, 775 (5th Cir. 2000); see also Patterson,
211 F.3d at 932.   Accordingly, the district court’s judgment is

AFFIRMED.

     The remaining issues raised by Hudler in his appellate brief

exceed the scope of the COA.    As Hudler has not requested an

expansion of the COA grant, this court will not consider those

issues.   See Lackey v. Johnson, 116 F.3d 149, 151 (5th Cir.

1997).

     AFFIRMED.